Appellant was convicted in the District Court of Jefferson County of manslaughter, and her punishment fixed at five years in the penitentiary.
The case appears to have been tried without reservation of a single bill of exceptions. We have examined the facts. The testimony was conflicting as to who began the difficulty resulting in the death of Mattie Black from a knife wound inflicted by appellant. The jury have resolved the conflicts of testimony against appellant. Her contention that the evidence is not sufficient to support such conviction, is not sound. One who intentionally inflicts a wound upon another with a deadly weapon from the effects of which wound death results without any intervening cause, would be held guilty of some grade of culpable homicide. That the wound was not of itself necessarily fatal and a showing of the fact that deceased died from loss of blood which might have been prevented if medical aid had been promptly obtained, does not alter our conclusion that the evidence supports the conviction. No effort on the part of appellant is shown to procure medical aid or in any way to prevent the consequences of the wound apparently inflicted by her with a deadly weapon and with the intent to injure.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                          June 6, 1923.